Citation Nr: 0502051	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  96-46 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1969 to July 1973 and from April 1975 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In December 1976, the RO denied service connection for a 
nervous condition.  It noted that personality disorders had 
been diagnosed during service and that such personality 
disorders were not disabilities within the meaning of the 
law.  The rating decision did not address or deny service 
connection for a bipolar disorder.  Therefore, the Board 
finds that the claim for service connection for a bipolar 
disorder is a new claim, which is not affected by the 
finality of the December 1976 decision.  

In March 1998, the Board considered and denied two issues:  
whether clear and unmistakable error (CUE) exists in a 
December 1976 rating decision which denied entitlement to 
service connection for a nervous disorder; and entitlement to 
service connection for a bipolar disorder.  The veteran 
appealed.  

In June 1999, pursuant to a Joint Motion for Remand, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an Order that vacated and remanded the Board's 
decision denying entitlement to service connection for a 
bipolar disorder.  The Court dismissed the CUE issue.  

The Board subsequently undertook development as requested in 
the Joint Motion for Remand.  The Board remanded the case in 
July 2003 and March 2004.  The requested development has been 
accomplished to the extent possible.  See the discussion 
below.  Therefore, the Board proceeds with its review of the 
appeal.  





FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The medical evidence does not show a bipolar disorder 
during service or for many years thereafter, nor does it 
demonstrate a nexus between the current diagnosis of a 
bipolar disorder and any incident or diagnosis during the 
veteran's active service.  


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Court's decision in Pelegrini v. Principi, 18 Vet App 
112, 120, 121 (2004) held, in part, that a VCAA notice, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In March 2004, the Board remanded the case specifically for 
the RO to notify the veteran in accordance with VCAA.  Review 
of the May 2004 VCAA notice letter discloses that it complied 
with all the requirements as described by the Court.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that he should provide "any" evidence 
in his possession pertaining to the claim; that he should 
give VA everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case, as the initial unfavorable 
rating decision was issued years before VCAA became 
effective.  However, this was corrected by a Board Remand and 
a May 2004 letter from the RO, which adequately notified the 
veteran of the evidence needed to substantiate his claim.  
Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
and supplemental statements of the case, as well as several 
requests for evidence and the May 2004 VCAA letter, notified 
the veteran and his representative of the status of the 
evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no need 
to duplicate the Board's previous remand for VCAA compliance.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  At this 
juncture, the Board notes that the Joint Motion for Remand 
asserted that records should be obtained from the S. D. C. 
mental health center.  VA was unable to identify that 
facility and, in a letter dated in April 2000, the veteran's 
attorney admitted that they were unable to provide 
information on the facility.  Records of Dr. F. R. T. were 
requested.  He responded that the records were destroyed 
after 10 years of inactivity, but he did provide a summary 
discussed below.  In May 2000, the A. C. mental health 
center, associated with Dr. F. R. T., reported that they did 
not have any record of the veteran.  Thus, it appears that 
the development requested in the Joint Motion has been 
accomplished to the extent possible.  

All relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  Social Security Administration (SSA) records 
have been obtained.  The veteran has been examined by VA and 
a medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In August 2002, the veteran's attorney 
requested a VA examination.  The requested examination had 
already been performed in January 2002, with the records 
being reviewed and an opinion on connection to service being 
rendered.  There is no question as to current diagnosis, so a 
more current examination is not necessary to make a decision 
on the claim.  

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Analysis of this provision discloses that there are 
three essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Psychosis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Factual Background  The service medical records disclose that 
at his enlistment examination, in October 1968, the veteran 
revealed having had an accident one-year prior, which 
involved a head injury.  In a record attached to the October 
1968 enlistment examination, it was noted the veteran had 
undergone a Selective Service examination in December 1967.  
On the 1967 examination, it was noted that the veteran had a 
severe cerebral contusion, with diffuse residual intellectual 
deficit.  He was treated conservatively.  In 1967, it was the 
examiner's opinion that the veteran was unable to pursue his 
normal vocation and he functioned far below his normal 
intellectual level.  

The service medical records contain a January 1969 letter 
from the veteran's private physician, which noted that the 
veteran had undergone extensive psychological testing in 
January 1969.  The test results reportedly showed no evidence 
of intellectual or emotional deficits, and that the veteran 
continued to function in the high average to superior range.  

An August 1971 service medical record reflects the veteran's 
complaints of increased nervousness and change in his 
personality.  He reported that he had frequent episodes of 
loosing his temper in the past 2 to 3 days.  He admitted to 
using hashish and marijuana drugs.  On examination, the 
veteran was nervous and anxious but he was oriented to 
person, place and time.  The examiner wanted to rule out drug 
withdrawal, and observation of the veteran was recommended.  

In March 1972, the veteran was treated for alcohol use.  On 
entry, it was noted that he was in a rehabilitation program 
because he was caught with marijuana.  

On an October 1972 inservice examination, it was noted that 
the veteran had been treated for nervousness the past four 
years, and that he had mental health consultations.  It was 
noted that he had been treated for drug abuse rehabilitation, 
and that he denied usage at the time of the October 1972 
examination.  

In a November 1972 entry regarding the veteran's mental 
health, it was noted that the veteran was anxious, probably 
personality type.  

In a January 1973 physical profile serial report for flying, 
it was noted that the veteran had defects including history 
of unconsciousness with post-traumatic amnesia, and that he 
had been identified as a user with rehabilitation completed 
in March 1972.  

On enlistment examination in May 1974, it was noted that the 
veteran was a 25-year-old male with a history of prior 
enlistment for 41/2 years.  He had been hospitalized in 
Thailand in 1973 for 3 days after having an anxiety attack, 
and afterwards had been seen for what sounded like an 
identity crisis.  He remained mildly anxious and immature for 
his stated age.  The examiner noted that there was no history 
of alcohol or drug abuse and no thought or mood disorder at 
that time.  The impression was anxiety neurosis, mild.  

In December 1975, the veteran was seen for difficulties with 
his personal identity.  It was noted that the veteran had 
been separated from his wife, and that he had had previous 
episodes of identity crisis overseas and at another base.  He 
was observed to be extremely tense.  His affect was flat.  He 
was oriented times 3.  In the assessment section, the 
examiner indicated a questionable personality disorder.  The 
veteran was referred for a psychological evaluation.  Later 
that December, it was noted that he felt much more at ease.  
The assessment was again a questionable personality disorder.  

In a January 1976 request for psychiatric evaluation, it was 
noted that the veteran was observed to be emotionally 
unstable and that he possessed an apathetic and defective 
attitude.  

In March 1976, a narrative summary of the veteran's 
psychological evaluation contained a lengthy review of his 
history.  On mental status examination, it was noted that the 
veteran was friendly and cooperative throughout the 
interview.  His mood was not significantly depressed or angry 
and affect was appropriate, although slightly flattened.  He 
smiled momentarily at times when speaking of things that 
troubled him.  In the examiner's opinion, the smiling 
appeared to be indicative of mild to moderate anxiety, a wish 
to be approved, rather than literally inappropriate.  Speech 
was coherent, without loosening of association, pressure, 
paranoid ideation or delusions.  The veteran denied 
experiences of external thought control, thought insertion, 
thought withdrawal, thought broadcasting, hearing his 
thoughts spoken aloud, or hearing voices comment upon his 
behavior or thoughts in his head.  He stated that 
occasionally he felt that people who knew him very well could 
tell what he was thinking, and it was a good feeling since he 
felt closer to them.  He said that, at times, he thought of 
himself in the third person when he praised himself for 
something well done.  He denied ever having had auditory or 
visual hallucinations, and he denied experiences of 
derealization, depersonalization, disorientation, or memory 
loss.  He admitted feeling nervous in new situations 
involving people, and stated that when faced with such a 
situation he often reacted in a rebellious or hostile manner, 
because he was afraid that he could not control people as he 
could material things.  He denied phobias.  He was oriented 
in all 3 spheres, and he denied present or past homicidal or 
suicidal ideation.  Eye contact was good throughout the 
interview.  The veteran underwent a series of psychological 
tests.  The results were interpreted as not suggestive of 
psychosis but showing tendencies in that direction. There 
were a number of characterological features, but the level of 
disturbance suggested an unstable personality at best.  The 
examiner wrote that, in summary, the veteran appeared to be a 
man of at least bright-normal intelligence who was not 
functioning intellectually at that level consistently.  
Rather, the veteran appeared to be experiencing considerable 
inner turmoil with no outward signs.  He did not appear to be 
psychotic at that time, however there were suggestions of a 
pre-psychotic state.  

During his hospitalization for the psychiatric evaluation, 
the veteran showed no signs of thought disorder, 
inappropriate behavior, or bizarre ideas.  He participated 
fully in group therapy, recreational and occupational 
therapy, and individual psychotherapy, as well as milieu 
therapy.  He gained insight into his discomfort about being 
controlled by others and his need to control situations, 
which was hampered by his withdrawal from involvement with 
other people.  It was noted that toward the end of his 
hospitalization he was feeling much better, and he was not 
treated with any medication.  The diagnosis was borderline 
personality organization, chronic, of moderate severity, 
manifested by anxiety, depression, withdrawal, isolation, 
lateness for work, and outbursts of anger.  Stress had been 
minimal, routine military duty.  His predisposition was 
undetermined.  He improved with treatment.  

In April 1976, the military determined that the veteran was 
permanently disqualified for service due to a 
characterological disorder.  In June 1976 it was noted that 
the veteran had structural anxiety.  He was discharged from 
his second tour of duty in June 1976.  

VA clinical records show treatment of the veteran for various 
physical problems, without psychiatric complaints, findings 
or diagnoses, in November 1973, July 1980, August 1980, 
November 1980, and January 1981.  

The next relevant medical evidence shows that the veteran was 
seen at the facilities of a city social services division, in 
August 1992.  At that time, it was noted that he had a 
reactive depression with a probable underlying psychiatric 
disorder.  Also in August 1992, it was noted that he seemed 
to exhibit mood swings that ranged from extremely active and 
agitated to very depressed and isolated.  It was noted, in 
September 1992, that he had anxiety, and depression versus 
manic depression.

A summary of VA hospitalization shows the veteran was 
admitted in December 1993, for complaints of depression.  He 
was released in February 1994.  The diagnosis was an atypical 
bipolar disorder.  It was noted that a bipolar disorder had 
been diagnosed at the city facility a year earlier and that 
the veteran had mood swings 3 to 4 months prior to admission.  
It was also reported that he had at least a three-year 
history of depression and possible bipolar problems.  The 
records include an early formulation, in December 1993, in 
which it was noted that the veteran may have had early 
psychiatric problems during his second enlistment.  He told 
of serving in Thailand, loading bombs on aircraft.  He 
reported that he was scared and depressed.  

The veteran was seen for VA outpatient treatment care from 
February 1994 to June 1994.  During that time, he reported 
depression and anxiety.  In March 1994, he had depression 
with a major depressive episode.  A bipolar disorder and 
organic personality disorder were considered.

In July 1994, the Department of the Army responded to an RO 
inquiry that medical records for the veteran were no longer 
on file at the Fitzsimmons Army medical center.  

VA clinical records reflect continuing treatment.  In January 
1995, it was noted that the veteran had ongoing depressive 
symptoms.  In March 1995, there was an impression of 
dysthymia.  

In March 1995, the veteran was seen at a VA outpatient 
clinic.  The clinician expressed the opinion that review of 
the medical records from March 1976 showed that psychological 
testing indicated the veteran had a test profile suggestive 
of a pre- psychotic state of [sic] major affective disorder.  
It was noted that he currently had a diagnosis of atypical 
bipolar disorder and there would seem to be some connection 
between the two.  

The SSA records contain a psychological assessment dated in 
April 1995.  The veteran provided a detailed history, 
including discussing his problems in service.  He asserted 
that he had been diagnosed with a borderline pseudoneurotic 
form of schizophrenia, schizophrenic simplex, and drug 
addiction in February 1976.  After service, he had marital 
difficulties and some breaking and entering.  He reported 
drinking and abuse of other substances.  Psychological 
testing indicated avoidant and schizoid personality 
disorders.  

The veteran submitted a physician's certification of 
borrower's total and permanent disability, dated in January 
1996.  The veteran reported that his illness started in May 
1976.  He reported diagnoses of atypical bipolar disorder and 
depression anxiety.  The certification was not signed by a 
physician.  

At a personal hearing in May 1996, the veteran testified to 
an RO hearing officer that he first noticed that he had mood 
swings in 1989 or 1990, although he thought that it had gone 
on for a lot of years prior without him noticing.  He 
described mood changes with "high flying times" and 
"bottom of the barrel" times.  He told of mental health 
therapy sessions in 1980 and 1990.  He stated that he had 
been fired from a job, where he had worked for many years, 
because he had outburst of anger.  He said he was currently 
taking Lithium medication and that he had been taking it 
since 1994.  He reported that the Lithium controlled his mood 
swings pretty well, but that the depression and anxiety and 
other things still remained, and his doctor was still 
searching for something to treat his other ailments.  Other 
medications were listed.  

In July 1996, the veteran underwent a VA examination for 
mental disorders in conjunction with his claim for service 
connection for a bipolar disorder.  The following history was 
noted in that examination report.  After service separation 
from his first tour of duty, the tried several jobs but was 
unable to establish any vocational stability.  During his 
second tour of duty, he encountered numerous difficulties in 
his relations with his commanders and he was ultimately 
referred for psychiatric evaluation.  After an extended 
period of observation, psychiatric examination and 
psychological testing, the veteran was discharged from the 
military with the diagnosis of a personality disorder.  
Thereafter he worked at odd jobs until 1984 when he moved 
from one city to another and worked for 5 years at one 
company and 21/2 years at another company.  He had one brief 
marriage that ended in divorce, and had no other serious 
relationships.  He described himself as a loner.  The veteran 
had no contact with mental health facilities until 
approximately 1990.  He was seen at a city mental health 
clinic until he was hospitalized at the VA medical center and 
the diagnosis rendered was atypical bipolar disorder, a 
diagnosis that he carried to the present time.  The veteran 
currently lived in the domiciliary, had an incentive therapy 
job, and was being maintained on a number of psychotropic 
medications.  

Regarding subjective complaints, the veteran indicated that 
he had outbursts of anger that had caused him to lose jobs.  
He also reported mood swings but he said that he was 
primarily depressed and had little motivation, and at other 
times he would have unusual amounts of activity and would 
require little sleep.  

Objective findings revealed that the veteran was casually 
attired in clothing that was appropriate to his job as a 
housekeeper.  He was oriented to person, place and time.  His 
memory was intact.  His conversation was somewhat halting and 
he showed evidence of blocking and some difficulty in 
organizing his thoughts.  There was no delusional information 
presented and he denied ever having any auditory or visual 
hallucinations.  His affect was slightly blunted but was 
generally appropriate. He showed no evidence of significant 
anxiety during the interview and denied any symptoms 
suggestive of anxiety.  The records reflected ongoing 
treatment for atypical bipolar disorder, and that he was 
currently taking Lithium and Prozac as well as two other 
psychotropic medications.  In the examiner's opinion, the 
veteran's conversation, although logical and goal directed, 
suggested evidence of idiosyncratic thinking and a strong 
tendency toward nonconformity.  It was noted that such 
observations were supported by the information available in 
the veteran's claims folder which indicated that he had 
difficulty dealing with military authorities and that he had 
had continuing job related difficulties.  There was no 
evidence that the veteran was psychotic at the present time.  
The examiner noted that no diagnostic or clinical tests were 
done.  The diagnoses were Axis I Atypical bipolar disorder, 
Axis II-personality disorder, not otherwise specified.  

In conclusion, the examiner explained his opinion.  He felt 
that it was difficult to argue with the diagnoses rendered in 
service.  The veteran was observed for an extended period of 
time and his history was carefully reviewed.  Thus, the 
current diagnosis of atypical bipolar disorder did not appear 
to be related to the diagnosis that was made in the military.  

Another VA mental examination was done in January 2002.  The 
veteran provided a history of treatment during and after 
service.  He complained that he stayed depressed most of the 
time.  He had no ambition, initiative or drive to do 
anything.  Symptoms had been pretty consistent, without 
remission.  He had been unemployed since 1994.  He claimed to 
have a short attention span which made it difficult to stay 
at tasks and work.  He claimed that he stayed depressed most 
of the time.  He described his memory as pretty good.  He was 
alert and oriented.  He was slow but had awareness of current 
events.  There was no impairment of thought processes, 
inappropriate behavior, suicidal or homicidal thoughts, 
obsessive or ritualistic behavior, or impairment of impulse 
control.  When asked about hallucinations, he reported that 
he sometimes heard a background noise which he did not 
understand.  He was not real cleanly dressed and one shoe had 
a loose sole.  He was oriented.  Speech was very slow but 
clear and understandable.  He had some unusual use of words 
at times.  His mood was depressed and he reported feeling 
depressed much of the time.  Sleep was limited.  

The examiner noted that there was a statement to the effect 
that a private physician had treated the veteran in 1978, 
with 32 sessions for schizophrenia.  There was no information 
about the symptoms presented.  The examiner stated that it 
was not possible for him to evaluate the report.  The service 
medical records and post service medical records, including 
the report of the January 1996 VA examination were reviewed 
extensively.  It was the examiners impression that the 
veteran's primary diagnosis was atypical bipolar disorder 
with an Axis II diagnosis of personality disorder, not 
otherwise specified.  The doctor noted that no indication of 
a bipolar disorder was suggested until 16 years past the time 
of hospitalization in service.  At the time of that 
hospitalization, the second edition of the American 
Psychiatric Association Diagnostic and Statistical Manual 
(DSM-II) was the current manual and it used the term manic-
depressive illness for the disability now called a bipolar 
disorder.  However, the extensive report during service did 
not provide any indication of a manic-depressive illness, the 
term used for bipolar disorder at that time.  The doctor 
concluded that, based on available data, it was much less 
likely than not that any currently diagnosed psychiatric 
disorder, to include bipolar disorder, was causally related 
to the clinical findings noted in service.  

Analysis  On the SSA psychological assessment dated in April 
1995, the veteran provided a detailed history, including 
discussing his problems in service.  He asserted that he had 
been diagnosed with a borderline pseudoneurotic form of 
schizophrenia, schizophrenic simplex, and drug addiction in 
February 1976.  The actual records do not support that 
history.  Moreover, where doctors necessarily rely on a 
history provided by the claimant, their opinions can be no 
better than the facts claimed.  See Swann v. Brown, 5 Vet. 
App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  
Thus, the Board finds that the history on the April 1995 
psychological assessment is merely the doctor's restatement 
of the veteran's claim and not an opinion based on accurate 
records or the examiner's personal knowledge.  

Similarly, the physician's certification of borrower's total 
and permanent disability, dated in January 1996, contains the 
veteran's statement of his claim.  It is not signed by any 
physician and does not provide competent medical evidence 
from a physician or other medical professional.  

Also the veteran's hearing testimony simply reflects his 
claim.  As a lay witness, he does not have the medical 
training and experience to connect the current disability to 
the symptoms in service.  38 C.F.R. § 3.159(a) (2004); see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the foregoing evidence merely restates 
the veteran's claim in various ways and does not provide a 
competent evidentiary basis to grant the benefit.  

The service medical records show that the veteran was 
examined and tested in detail in service and, while other 
diagnoses may have been suspected, the only firm diagnosis 
was a personality disorder.  Personality disorders are not 
disabilities within the meaning of the law and regulations 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2004); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  The Board also notes that the veteran has alleged 
treatment shortly after service, but searches of all sources 
identified by the veteran have proved fruitless.  After 
service, many years passed without any documented psychiatric 
treatment.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There 
is no competent evidence of a psychotic disorder during or 
within one year of service.  Notwithstanding the foregoing, 
as will be discussed in more detail below, the competent 
opinion evidence is somewhat conflicting as to whether the 
service medical records contain findings consistent with the 
initial stages of a bipolar disorder.  

In March 1995, a VA clinician expressed the opinion that 
review of the medical records from March 1976 showed that 
psychological testing indicated the veteran had a test 
profile suggestive of a prepsychotic state of [sic] major 
affective disorder, and that there would seem to be a 
connection to the currently diagnosed atypical bipolar 
disorder.  The March 1976 report itself noted that some 
responses on testing indicated a prepsychotic state or major 
affective disorder, but stated that there was no psychosis 
present.  The diagnosis was a personality disorder.  There 
was no diagnosis of a bipolar or a manic-depressive disorder 
and the records do not reflect manic-depressive or bipolar 
manifestations.  Moreover, the clinician's use of the phrase 
"there would seem to be some connection" between a bipolar 
disorder and in-service psychological test findings of a 
"prepsychotic state of a major affective disorder" 
obviously makes for a rather equivocal opinion.  
Nevertheless, the opinion suggesting some link between an 
atypical bipolar disorder to in-service findings reported 
upon psychological testing is competent evidence that 
supports the veteran's claim..  

There are two VA opinions from psychiatrists who examined the 
veteran that go against the claim.  In 1996 and 2002, the 
psychiatrists reviewed the claims file, obtained a history 
from the veteran and performed appropriate mental status 
examinations.  They discussed the results in detailed 
reports.  They reached opinions to the effect that the it was 
unlikely that the current bipolar disorder was connected to 
the manifestations in service.  In addition to the factors 
noted above that diminish the weight of the March 1995 
supportive opinion, both of these latter  opinions are based 
upon a review of the record and a much more detailed history 
and more complete mental status examination when compared to 
the only competent opinion that supports the claim, the March 
1995 out-patient clinic record.  

The Board finds that the absence of a diagnosis of an 
acquired psychiatric disorder during service, the passage of 
many years after service without medically verified relevant 
complaint or clinical finding, and the two opinions (1996 and 
2002) from VA psychiatrists based on thorough examination of 
the veteran and review of his file outweigh, by a substantial 
margin, the March 1995 opinion and the restatements of his 
claim which the veteran relies upon to support his position.  
The 2002 VA psychiatrist specifically noted that all of the 
relevant evidence was reviewed, to include the service 
medical findings relating to psychological testing, and the 
March 1995 VA outpatient clinic record containing a 
supportive opinion.  Following a review of the entire record 
and a detailed history and mental status examination of the 
veteran (which was not done in March 1995),  the psychiatrist 
opined that it was less likely than not that a current 
bipolar disorder was linked to any finding recorded in the 
service medical records, to include the psychological test 
results, and he specifically disagreed with the March 1995 
opinion linking a bipolar disorder to such finding recorded 
during service.  The Board finds that the preponderance of 
evidence is against the veteran's claim that his current 
bipolar disorder began during or is causally linked to 
service..

As the preponderance of the evidence is against the claim for 
service connection for    a bipolar disorder, the benefit of 
the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bipolar disorder is denied.  


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


